Exhibit 10.2 PURCHASE AND SALE AGREEMENT Dated as of July 9, 2013 by and between Exar Corporation (“Seller”) and Ellis Partners LLC (“Purchaser”) TABLE OF CONTENTS Page 1. Sale And Purchase 1 General 1 Certain Definitions 1 Title Company 3 2. Payment of Purchase Price 3 Amount 3 Terms of Payment 3 3. Liquidated Damages 4 4. Review of The Property; Inspection Period 5 Document Review 5 Access To Property, Inspection And Due Diligence 5 Inspection and Right to Terminate 6 Confidentiality 6 Restoration And Insurance 7 5. Title; Title Objections 7 Title Report 7 Title 7 Title Objections 8 Pre-Closing “Gap” Title Defects 8 Monetary Liens 9 6. Condemnation or Casualty 9 Condemnation 9 Casualty 9 7. Representations And Warranties 10 Seller’s Knowledge 10 Representation And Warranties 10 Purchaser’s Representations And Warranties 12 8. “AS IS” Purchase; Release of Seller 13 “As Is” Purchase 14 Release of Seller 14 Natural Hazards Disclosures 15 Nonresidential Building Energy Use Disclosure Program 15 Leaseback Lease Prevails 16 9. Conditions Precedent 16 Conditions in Favor of Purchaser 16 Conditions in Favor of Seller 16 Closing 17 Closing 17 i TABLE OF CONTENTS Seller’s Delivery Into Escrow 17 Purchaser’s Delivery Into Escrow 18 Procedure 18 Closing Prorations 18 Closing Costs 19 Closing Procedure 19 Possession; Notices 19 Removal of Power Co-Generation Facility 19 Maintenance 20 Purchaser Remedies 20 Brokers 21 Miscellaneous 21 Notices 21 Rules of Construction 22 Amendment; Waivers 23 Time of Essence 23 Attorneys’ Fees 23 Law 23 Entire Agreement 23 Assignment; Successors And Assigns 23 Exhibits 24 Business Day 24 Survival 24 Counterparts 24 EXHIBITS AND SCHEDULES Exhibit A Legal Description of Land Exhibit B Nondisclosure Agreement Exhibit C Form of Grant Deed Exhibit D Form of Leaseback Lease Exhibit E Affidavit of Non-Foreign Status Exhibit F General Assignment Exhibit G Assignment of Purchase and Sale Agreement Schedule 1.2.5 Contracts Schedule Schedule 1.2.12 Schedule of Fixtures Schedule 4.1.1 Schedule of Feasibility Documents ii PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (“ Agreement ”) is dated as of July 9, 2013, for reference purposes only, and is made by and between Exar Corporation, a Delaware corporation (“ Seller ”), and Ellis Partners LLC, a California limited liability company (“ Purchaser ”). This Agreement shall be effective on the “ Effective Date ,” which is the date on which the Title Company (as defined below) shall have confirmed in writing that it has received this Agreement fully executed by Purchaser and Seller. In consideration of the mutual covenants of the parties herein contained and other valuable consideration, the parties agree as follows: 1. Sale And Purchase . General . Subject to the terms, covenants and conditions contained in this Agreement, Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, all of the Property, as defined in Section 1.2 below. Certain Definitions . As used in this Agreement, the following terms shall have the meanings set forth below: Box Site . The file sharing network site established by or on behalf of Seller with respect to the Property on which written materials regarding the Property have been posted. Business Day . Any Monday, Tuesday, Wednesday, Thursday or Friday, other than any federal holiday, State of California holiday or other day on which banks are required or permitted to close for business in the State of California. Closing . The consummation of the sale and conveyance of the Property to Purchaser as evidenced by recordation of the Deed. Closing Date . The date that is fifteen (15) days after the date of the expiration of the Inspection Period, or such earlier date as the parties may agree upon in writing. Contracts . All of Seller’s right, title and interest in and to all assignable contracts and agreements listed and described on Schedule 1.2.5 (the “ Contracts Schedule ”) attached hereto and made a part hereof, relating to the repair, maintenance or operation of the Real Property. Deed . The form of grant deed pursuant to which title to the Real Property shall be conveyed from Seller to Purchaser, in the form of Exhibit C hereto which is made a part hereof. Deposit . Such term shall have the meaning set forth in Section 2.2.2 below. 1 Due Diligence Materials . Such term shall have the meaning set forth in Section 4.1.1 below. Effective Date . Such term has the meaning set forth in the preamble of this Agreement. Feasibility Documents . Such term shall have the meaning set forth in Section 4.1.1 below. General Assignment . The assignment and assumption of various assets in the form of Exhibit F attached hereto. Improvements . The buildings, structures, and other improvements on the Land, including that certain building with a street address of 48720 Kato Road, Fremont, California, containing approximately 55,085 rentable square feet of space (“ Building One ”), and that certain building with a street address of 48760 Kato Road, Fremont, California, containing 95,962 rentable square feet of space (“ Building Two ”), as well as any other buildings and structures located on the Land, and all apparatus, installed equipment and appliances owned by Seller that are permanently affixed to the Land, buildings or structures, and are used in connection with the ownership, operation or occupancy of the Land and are designated as “Fixtures” in Schedule 1.2.12 attached hereto, but excluding the Personal Property, inventory, and trade fixtures of Seller. Initial Deposit . Such term shall have the meaning set forth in Section 2.2.1 below. Inspection Period . The period ending at 5:00 p.m. California time on the date that is thirty (30) days after the Effective Date; provided that, if Purchaser sends an Approval Notice pursuant to Section 4.3 below, then the Inspection Period shall end as of the date of the Approval Notice. Land . That certain real property located in the City of Fremont, County of Alameda, State of California, and as more particularly described in Exhibit A attached hereto and made a part hereof, and all rights, privileges and easements appurtenant to the Land, as well as all development rights, land use entitlements, including without limitation building permits, licenses, permits and certificates, air rights, mineral rights, off-site parking rights, water, water rights, riparian rights and water stock relating to the Land and any rights-of-way or other appurtenances used in connection with the beneficial use and enjoyment of the Land and all of Seller’s right, title and interest, if any, in and to all roads and alleys adjoining or servicing the Land. Leaseback Lease . That certain Lease in the form attached hereto as Exhibit D pursuant to which Seller shall lease back Building Two from Purchaser post-Closing on the terms and conditions set forth therein. 2 Personal Property . All of Seller’s right, title and interest in and to all personal property located upon the Land or within the Improvements, or used in connection therewith. Property . Collectively, the Real Property, the Contracts and the Warranties owned by Seller as set forth on the schedules and the related exhibits to this Agreement. Purchase Price . Such term shall have the meaning set forth in Section 2.1 below. Real Property . The Land and the Improvements. Seller’s Knowledge . Such term shall have the meaning set forth in Section 7.1 below. Title Company . First American Title Insurance Company, at its offices located at 100 Spear Street, Suite 1600, San Francisco, CA 94105, Attn.: Kimberleigh Toci; Telephone No.: 415/837-2251; Fax No.: 415/398-1750. Warranties . All assignable existing warranties and guaranties issued to Seller in connection with the Real Property or Fixtures. Title Company . The purchase and sale of the Property shall be handled through an escrow that Seller has established or will establish with Title Company. Seller and Purchaser agree to execute such escrow instructions as are reasonably required by Title Company to consummate the transaction, which escrow instructions may be executed on behalf of either party by its counsel. The escrow instructions shall not be deemed to modify the provisions of this Agreement unless any modifications are specifically identified as such and are initialed by both Seller and Purchaser. 2. Payment of Purchase Price . Amount . The purchase price to be paid by Purchaser to Seller for the Property (the “ Purchase Price ”) shall be EIGHTEEN MILLION ONE HUNDRED THOUSAND DOLLARS ($18,100,000.00). Terms of Payment . Purchaser shall pay the Purchase Price to Seller as follows: Initial Deposit . Purchaser shall deposit in escrow established by the Title Company pursuant to Section 1.3 above within two (2) Business Days after the Effective Date the sum of Five Hundred Thousand and No/100 Dollars ($500,000.00) in readily available funds as an earnest money deposit on account of the Purchase Price (together with interest accrued thereon while held by Title Company, the “ Initial Deposit ”). The Initial Deposit shall be invested by Title Company in a money market fund or such other investment instrument or account designated by Purchaser, and together with interest thereon, shall be credited against the Purchase Price at Closing. Prior to Purchaser’s delivery of an Approval Notice in accordance with Section 4.3 below, the Initial Deposit shall be fully refundable to Purchaser. 3 Additional Deposit . Unless the Agreement is earlier terminated, then by no later than 5:00 p.m. California time two (2) Business Days following the expiration of the Inspection Period, Purchaser shall deposit in escrow an additional sum of Five Hundred Thousand and No/100 Dollars ($500,000.00) (for a total principal deposit of One Million Dollars and No/100 Dollars ($1,000,000.00)) by delivering to the Title Company readily available funds in such amount (and such additional funds, together with interest accrued thereon while held by Title Company and the Initial Deposit, shall be collectively referred to as the “ Deposit ”). In the event that Purchaser delivers an Approval Notice in accordance with Section 4.3 below, the Deposit shall be non-refundable except in the event that (a) any condition to Closing in favor of Purchaser is neither satisfied nor waived, (b) Seller defaults hereunder in any material respect, or (c) this Agreement terminates in accordance with the provisions of Articles 5 or 6 below. Payment of Balance . The balance of the Purchase Price shall be paid in full, in cash, through escrow at Closing as provided in Section 10.4. Independent Consideration . In order to establish independent consideration for Purchaser’s right to purchase the Property hereunder, the Title Company shall deliver to Seller One Hundred Dollars ($100.00) of the Deposit as independent consideration (the “ Independent Consideration ”) within two (2) Business Days following Purchaser’s deposit of the Deposit, which Independent Consideration shall be nonrefundable in all circumstances and shall be credited against the Purchase Price at Closing. 3. Liquidated Damages . Purchaser acknowledges that the closing of the sale of the Property to Purchaser, on the terms and conditions and within the time period set forth in this Agreement, is material to Seller. Purchaser also acknowledges that Seller will suffer substantial damages if such transaction is not so consummated due to Purchaser’s default under this Agreement. Purchaser further acknowledges that, as of the date of this Agreement, Seller’s damages would be extremely difficult or impossible to compute in light of the unpredictable state of the economy and of governmental regulations, the fluctuating market for real estate and real estate loans of all types, and other factors which directly affect the value and marketability of the Property. In light of the foregoing and all of the other facts and circumstances surrounding this transaction, and following negotiations between the parties, Purchaser and Seller agree that the amount of the Deposit represents a reasonable estimate of the damages which Seller would suffer by reason of Purchaser’s default hereunder. Accordingly, Purchaser and Seller hereby agree that, in the event of such default by Purchaser under this Agreement, Seller’s sole remedy shall be to terminate this Agreement by giving notice to Purchaser and Title Company and to retain the Deposit as liquidated damages in lieu of any other claim Seller may have in law or in equity (including, without limitation, specific performance) arising by reason of Purchaser’s default. The obligations of Purchaser under this Article 3 shall survive the termination of this Agreement. The parties have initialed this Section 3 to establish their intent so to liquidate damages. Notwithstanding the foregoing, nothing contained in this Article 3 shall be deemed to limit, waive or otherwise modify: (a) Purchaser’s obligation to perform any continuing obligations, or (b) Purchaser’s indemnification obligations contained in this Agreement. Seller’s Purchaser’s Initials: Initials: 4 4. Review of The Property; Inspection Period . Document Review . Not later than one (1) Business Day following the Effective Date, Purchaser shall be provided access to the Box Site, on which Seller has posted copies of the documents set forth in Schedule 4.1.1 attached hereto (the “ Feasibility Documents ”). In addition, during the Inspection Period, as defined below, Seller shall make available to Purchaser for Purchaser’s review and inspection, at the office of Seller or Seller’s property manager and upon at least one (1) Business Day’s prior notice, and in each case to the extent the materials are currently in the Seller’s possession, copies of written materials relating to the Property, its condition (including materials regarding the environmental condition of the Property and Seller’s compliance with all applicable environmental laws) and its operation that are reasonably requested by Purchaser (collectively, including the Feasibility Documents, the “ Due Diligence Materials ”); provided that the Due Diligence Materials shall not include appraisals, internal financial projections, internal correspondence, valuation reports and/or related information, or any of Seller’s organizational documents ( e.g. , articles of incorporation, partnership or limited liability company agreements). Except for the Feasibility Documents delivered to Purchaser, none of the Due Diligence Materials shall be removed from the location of inspection by Purchaser. Purchaser may make copies of the Due Diligence Materials at Purchaser’s sole cost and expense (except that Seller shall bear the cost of reproducing the Feasibility Documents provided to Purchaser). Seller shall reasonably cooperate with Purchaser if Purchaser decides to use a copy service to copy any or all of the Due Diligence Materials. Access To Property, Inspection And Due Diligence . Access to Property . During the Inspection Period, Seller agrees that Purchaser and its authorized agents or representatives may enter upon the Property during normal business hours upon no less than twenty-four (24) hours advance written or telephonic notice to Seller and make such reasonable, nondestructive investigations, studies and tests including, without limitation, surveys and engineering studies as Purchaser reasonably deems necessary or advisable; provided, however, that Purchaser shall not be permitted to conduct physically invasive testing without Seller’s prior written consent, which consent Seller may withhold in its reasonable discretion. Seller’s prior written consent for physically intrusive inspections or testing may be conditioned upon receipt of a detailed description of the proposed physical inspection or testing, a list of contractors who will be performing the physical inspection or testing, evidence of insurance satisfactory to Seller as provided below, and such other information as Seller requires in connection with such proposed inspection or testing. 5 Inspection Standards . Purchaser agrees that in conducting any inspections, investigations or tests of the Property, Purchaser and its agents and representatives shall (i)not damage any part of the Property, (ii) not unreasonably disturb Seller’s occupancy of the Property, (iii)not injure or otherwise cause bodily harm to Seller, its guests, agents, invitees, contractors, and employees, (iv)maintain insurance as provided below, (v)promptly pay when due the costs of all tests, investigations and examinations done with regard to the Property, (vi)not permit any liens to attach to the Property by reason of the exercise of Purchaser’s rights hereunder, (vii)immediately on completion of each such test or inspection, fully restore the Property to the condition in which the same was found before any such inspection or tests were undertaken, and (viii)not reveal or disclose any information obtained during the Inspection Period concerning the Property to anyone outside Purchaser’s organization, except as permitted by Section 4.4 of this Agreement. In the event Purchaser fails to perform any affirmative duty or obligation of Purchaser under Subsection 4.2.2 (iv), (v), (vi) or (vii) above within three (3) Business Days after written notice to Purchaser of its failure (and without notice in case of an emergency), Seller may (but shall not be obligated to) perform such duty or obligation on Purchaser’s behalf and Purchaser shall reimburse Seller upon demand for the costs and expenses of any such performance (including penalties, interest and reasonable attorneys’ fees incurred in connection therewith). Inspection and Right to Terminate . Purchaser shall have the right to promptly commence and actively pursue its due diligence on the Property as provided for in Sections 4.1 and 4.2 above. If Purchaser determines to proceed with the purchase of the Property in accordance with this Agreement, then Purchaser shall, before the end of the Inspection Period, notify Seller in writing (an “ Approval Notice ”) that Purchaser has approved the matters described in Sections 4.1 and 4.2 above, which determination shall be made by Purchaser in its sole and absolute discretion. In such event, Purchaser shall increase the Deposit as provided in Section 2.2.2 above and, except as expressly provided otherwise in this Agreement, the Deposit shall become nonrefundable and shall serve as liquidated damages in accordance with Section 3 above. In the event that Purchaser fails to deliver an Approval Notice to Seller before the end of the Inspection Period, then Purchaser shall be deemed to have elected to terminate this Agreement, and the Deposit shall be returned to Purchaser and this Agreement shall be null and void without recourse to either party hereto (except to the extent such recourse arises in connection with a provision of this Agreement which expressly survives termination). Confidentiality . The parties have entered into a Nondisclosure Agreement, effective as of May 13, 2013, which is attached hereto as Exhibit B and made a part hereof (the “ Nondisclosure Agreement ”), and it shall control the disclosure of Confidential Information (as defined therein) that one party receives from the other party, except to the extent any term is expressly modified herein. Each party hereto agrees to maintain as Confidential Information, and not to discuss with or to disclose to any person or entity that is not a party to this Agreement any material term of this Agreement or any aspect of the transactions contemplated hereby, except as provided in this Section. Seller may publicly disclose the existence of this Agreement but not the identity of Purchaser and the Purchase Price; provided, however, that Seller may disclose the identity of Purchaser, the Purchase Price, and the terms of this Agreement in its current report under SEC Form 8-K or as otherwise required by law. Purchaser shall not disclose to anyone other than its partners and financiers any information disclosed by Seller to Purchaser which is not generally known by the public regarding Seller’s operations and/or the Property. Each party hereto may discuss with and disclose to its accountants, attorneys, existing or prospective lenders, investment bankers, underwriters, rating agencies, partners, directors, officers, employees, agents, consultants and other advisors information regarding this Agreement to the extent such persons or entities reasonably need to know such information. Further, Purchaser may disclose the existence of this Agreement, though not any of its material economic terms, in dealing with third parties (including governmental officials) in conducting its due diligence in connection with its prospective purchase. Additionally, each party may discuss and disclose such matters to the extent necessary to comply with any requirements of the Securities and Exchange Commission (“
